Exhibit 10.3

 

CHANGE IN CONTROL AGREEMENT

 

This AGREEMENT RE: CHANGE IN CONTROL (this “Agreement”) is dated as of
October     , 2007 and is entered into by and between
                                                  (“Executive”) and Fleetwood
Enterprises, Inc., a Delaware corporation (the “Company”).

 

BACKGROUND

 

The Company believes that because of its position in the industry, financial
resources and historical operating results there is a possibility that the
Company may become the subject of a Change in Control (as defined below), either
now or at some time in the future.

 

The Company believes that it is in the best interest of the Company and its
stockholders to foster Executive’s objectivity in making decisions with respect
to any pending or threatened Change in Control of the Company and to assure that
the Company will have the continued dedication and availability of Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control.
The Company believes that these goals can best be accomplished by alleviating
certain of the risks and uncertainties with regard to Executive’s financial and
professional security that would be created by a pending or threatened Change in
Control and that inevitably would distract Executive and could impair his
ability to objectively perform his duties for and on behalf of the Company.
Accordingly, the Company believes that it is appropriate and in the best
interest of the Company and its stockholders to provide to Executive
compensation arrangements upon a Change in Control that lessen Executive’s
financial risks and uncertainties and that are reasonably competitive with those
of other corporations.

 

With these and other considerations in mind, the Compensation Committee of the
Company has authorized the Company to enter into this Agreement with the
Executive to provide the protections set forth herein for Executive’s financial
security following a Change in Control.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt of which is hereby acknowledged, it is hereby
agreed as follows:

 

AGREEMENT

 

1.                                       TERM OF AGREEMENT. This Agreement shall
be effective from the date first written above and, subject to the provisions of
Section 4, shall extend to (and thereupon automatically terminate) ninety (90)
days after Executive’s termination of employment with the Company for any
reason. No termination of this Agreement shall limit, alter or otherwise affect
Executive’s rights hereunder with respect to a Change in Control which has
occurred prior to such termination, including without limitation Executive’s
right to receive the various benefits hereunder.

 

--------------------------------------------------------------------------------


 

2.                                       PURPOSE OF AGREEMENT. The purpose of
this Agreement is to provide that, in the event of a “Change in Control,”
Executive may become entitled to receive certain additional benefits, as
described herein, in the event of his termination under specified circumstances.

 

3.                                       CHANGE IN CONTROL. As used in this
Agreement, the phrase “Change in Control” shall mean:

 

(i)                                     Except as provided by subparagraph
(iii) hereof, the acquisition (other than from the Company) by any person,
entity or “group”, within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (excluding, for
this purpose, the Company or its subsidiaries, or any executive benefit plan of
the Company or its subsidiaries which acquires beneficial ownership of voting
securities of the Company), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of twenty-five percent (25%) or
more of either the then outstanding shares of common stock or the combined
voting power of the Company’s then outstanding voting securities entitled to
vote generally in the election of directors; or

 

(ii)                                  Individuals who, as of the date hereof,
constitute the Board of Directors of the Company (as of the date hereof the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors of the Company, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, is or was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
Directors of the Company) shall be, for purposes of this Agreement, considered
as though such person were a member of the Incumbent Board; or

 

(iii)                               The consummation of a reorganization, merger
or consolidation with any other person, entity or corporation, other than

 

(1)  a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
another entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such other entity outstanding
immediately after such merger or consolidation, or

 

(2)  a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires twenty-five percent
(25%) or more of the combined voting power of the Company’s then outstanding
voting securities; or

 

(iv)                              Approval by the stockholders of the Company of
a plan of complete liquidation of the Company; or

 

2

--------------------------------------------------------------------------------


 

(v)                                 The sale or other disposition by the Company
of all or substantially all of the Company’s assets to an unrelated third party.

 

4.                                       EFFECT OF A CHANGE IN CONTROL. (a) In
the event of a Change in Control, all of Executive ‘s unvested and outstanding
stock options, restricted stock or other equity-based awards shall immediately
and automatically become fully vested and (to the extent relevant) exercisable.
Any stock options and stock appreciation rights shall remain exercisable for
their remaining terms (but in no event later than the last day prior to the day
that any extension would cause such options or rights to no longer be exempt
from the requirements of Section 409A of the Code).

 

(b)  In the event of a Change in Control, Sections 6 through 11 of this
Agreement shall become applicable to Executive. These Sections shall continue to
remain applicable until the second anniversary of the date upon which the Change
in Control occurs. On such second anniversary date, and provided that the
employment of  Executive has not been terminated on account of a Qualifying
Termination (as defined in Section 5 below), this Agreement shall terminate and
be of no further force or effect.

 

5.                                       QUALIFYING TERMINATION. Executive’s
termination within the period commencing ninety (90) days prior to a Change in
Control and ending twenty-four (24) months following a Change in Control (the
“Protection Period”) shall be conclusively considered a “Qualifying Termination”
unless:

 

(a)                                  Executive voluntarily terminates his
employment with the Company and its affiliated companies. Executive, however,
shall NOT be considered to have voluntarily terminated his employment with the
Company and its affiliated companies if during the Protection Period,
Executive’s overall compensation is reduced or adversely modified in any
material respect or his authority or duties are materially changed and he elects
to terminate his employment within sixty (60) days following such reduction,
modification or change after having given the Company at least 30 days notice of
the same and a reasonable opportunity to cure during such 30-day notice period.
For such purposes, Executive’s authority or duties shall conclusively be
considered to have been “materially changed” if, without Executive’s express and
voluntary written consent, there is any substantial diminution or adverse
modification in Executive’s title, status, overall position, responsibilities,
reporting relationship, general working environment (including without
limitation secretarial and staff support, offices, and frequency and mode of
travel), or if, without Executive’s express and voluntary written consent,
Executive’s job location is transferred to a site more than fifty (50) miles
away from his place of employment. In this regard as well, Executive’s authority
and duties shall conclusively be considered to have been “materially changed”
if, without Executive’s express and voluntary written consent, Executive no
longer holds the same title or no longer has the same authority and
responsibilities or no longer has the same reporting responsibilities, in each
case with respect and as to a publicly held parent company which is not
controlled by another entity or person.

 

3

--------------------------------------------------------------------------------


 

(b)                                 The termination is on account of Executive’s
death or Disability. For such purposes, “Disability” shall mean a physical or
mental incapacity as a result of which Executive becomes unable to continue the
performance of his responsibilities for the Company and its affiliated companies
and which, at least three (3) months after its commencement, is determined to be
total and permanent by a physician agreed to by the Company and Executive, or in
the event of Executive’s inability to designate a physician, Executive’s legal
representative. In the absence of agreement between the Company and Executive,
each party shall nominate a qualified physician and the two physicians so
nominated shall select a third physician who shall make the determination as to
Disability.

 

(c)                                  Executive is involuntarily terminated for
“Cause.” For this purpose, “Cause” shall be limited to only three types of
events:

 

(1)                                  the refusal of Executive to comply with a
lawful, written instruction of the Board of Directors or Executive’s immediate
or departmental supervisor, which refusal is not remedied by Executive within a
reasonable period of time after his receipt of written notice from the Company
identifying the refusal, so long as the instruction is consistent with the scope
and responsibilities of Executive’s position prior to the Change in Control;

 

(2)                                  an act or acts of personal dishonesty by
Executive which were intended to result in substantial personal enrichment of
Executive at the expense of the Company or any of its affiliated companies; or

 

(3)                                  Executives conviction of any misdemeanor
involving an act of moral turpitude or any felony.

 

6.                                       SEVERANCE PAYMENT.

 

(a)                                  If Executive’s employment is terminated as
a result of a Qualifying Termination, the Company shall pay Executive within
thirty (30) days after the Qualifying Termination a cash lump sum equal to two
(2) times Executive’s Compensation, as hereinafter defined (the “Severance
Payment”). Notwithstanding anything to the contrary herein, the sum of the
aggregate present value of (i) such Severance Payment, (ii) any and all
additional amounts or benefits which may be paid or conferred to or on behalf of
Executive in accordance with subsections (a) or (b) of Section 8 hereof, and
(iii) any and all other amounts or benefits paid or conferred to or on behalf of
Executive that constitute a “parachute payment” (“parachute payment,” as defined
in Section 280G(b)(2), or any successor thereto, of the Internal Revenue Code of
1986, as amended (the “Code”)), shall not exceed an amount equal to one dollar
less than three (3) times Executive’s “base amount” (“base amount,” as defined
in Section 280G(b)(3), or any successor thereto, of the Code). For the avoidance
of doubt, the purpose and intent of the foregoing sentence is to avoid giving
rise to any obligation of the Company to reimburse the Executive for (or
otherwise pay on Executive’s behalf) any Excise Tax (hereinafter defined)
pursuant to Section 8 hereof, to the extent of then-current applicable law. The
Severance Payment payable by the Company to the Executive shall be reduced to
the extent necessary to

 

4

--------------------------------------------------------------------------------


 

fulfill the requirement of the two immediately preceding sentences that payment
of amounts includable in Executive’s base amount shall not exceed an amount
equal to one dollar less than three (3) times Executive’s base Amount. In the
event that it is determined that the amount of any payments will be reduced in
accordance with this Section 6, Executive shall have the right to designate
which of the payments shall be reduced and to what extent, provided that
Executive may not so elect to the extent that, in the determination of counsel
to the Company, such election would cause Executive to be subject to the Excise
Tax.

 

(b)                                 For purposes of this Agreement, Executive’s
“Compensation” shall equal the sum of (i) Executive’s highest annual salary rate
with the Company, or any of its affiliated companies, within the three (3) year
period ending on the date of Executive’s Qualifying Termination, or such shorter
period if Executive has been employed by the Company or any of its affiliated
companies for a shorter period, plus (ii) a “Bonus Increment.” The Bonus
Increment shall equal the highest annualized targeted bonuses and incentive
compensation payments, assuming 100% of the targets stated thereunder had been
met, payable to Executive within the three (3) year period immediately before
the date of Executive’s Qualifying Termination under all of the Company’s bonus
and incentive compensation plans or arrangements, or during such shorter period
if Executive has been employed by the Company or any of its affiliated companies
for a shorter period.

 

(c)                                  The Severance Payment hereunder is in lieu
of any severance payment that Executive might otherwise be entitled to from the
Company in the event of a Change in Control and termination of employment under
the Company’s applicable severance pay policies, if any, or under any  other
oral or written agreement, including the Employment Agreement between the
Company and Executive of even date herewith (the “Employment Agreement”);
PROVIDED, HOWEVER, that Executive shall continue to be entitled to receive the
severance pay benefits under the Company’s applicable policies, if any, or under
another written agreement (including the Employment Agreement) if and to the
extent Executive’s termination is not a Qualifying Termination  during the
Protection Period.

 

7.                                       ADDITIONAL BENEFITS. In the event of a
Qualifying Termination, Executive shall be entitled to continue to participate
in the following executive benefit programs which had been made available to
Executive (including his family) before the Qualifying Termination: group
medical insurance, group dental insurance, group-term life insurance and
disability insurance. These programs shall be continued at no cost to Executive,
except to the extent that tax rules require the inclusion of the value of such
benefits in Executive’s income. The programs shall be continued in the same way
and at the same level as immediately prior to the Qualifying Termination. The
programs shall continue for Executive’s benefit for two (2) years after the date
of the Qualifying Termination; PROVIDED, HOWEVER, that Executive’s participation
in each of such programs shall be earlier terminated or reduced, as applicable,
if and to the extent Executive receives benefits as a result of concurrent
coverage through another program.

 

5

--------------------------------------------------------------------------------


 

8.                                       INDEMNIFICATION FOR EXCISE TAX. In the
event that Executive becomes entitled to receive a Severance Payment in
accordance with the provisions of Section 6 above, and notwithstanding the
provision for a reduction in Severance Payment in Section 6, such Severance
Payment and any other benefits or payments (including transfers of property)
that Executive receives, or is to receive, pursuant to this Agreement or any
other agreement, plan or arrangement with the Company in connection with a
Change in Control of the Company (“Other Benefits”) shall be subject to the tax
imposed pursuant to Section 4999 of the Code (or any successor thereto) or any
comparable provision of state law (an “Excise Tax”), the following rules shall
apply:

 

(a)                                  The Company shall pay to Executive, within
thirty (30) days after the Executive’s Qualifying Termination, an additional
amount (the “Gross-Up Payment”) such that the net amount retained by Executive,
after deduction of any Excise Tax with respect to the Severance Payment or the
Other Benefits and any federal, state and local income tax, FICA tax and Excise
Tax upon such Gross-Up Payment, is equal to the amount that would have been
retained by Executive if such Excise Tax were not applicable. It is intended
that Executive shall not suffer any loss or expense resulting from the
assessment of any Excise Tax or the Company’s reimbursement of Executive for
payment of any such Excise Tax.

 

(b)                                 For purposes of determining whether any of
the Severance Payments or Other Benefits will be subject to an Excise Tax and
the amount of such Excise Tax, (i) any other payments or benefits received or to
be received by Executive in connection with a Change in Control of the Company
or Executive’s termination of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a Change in Control or any person affiliated with
the Company or such person) shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code (or any successor thereto), and all
“excess parachute payments” within the meaning of Section 280G(b)(l) of the Code
(or any successor thereto) shall be treated as subject to the Excise Tax, unless
in the opinion of tax counsel selected by the Company’s independent auditors and
acceptable to Executive such other payments or benefits (in whole or in part) do
not constitute parachute payments, or such excess parachute payments (in whole
or in part) represent reasonable compensation for services actually rendered
within the meaning of Section 280G(b)(4) of the Code  (or any successor
thereto), (ii) the amount of the Severance Payments and Other Benefits which
shall be treated as subject to the Excise Tax shall be equal to the lesser of
(A) the total amount of the Severance Payments or Other Benefits or (B) the
amount of excess parachute payments within the meaning of Sections 280G(b)(l)
and (4) of the Code (or any successor or successors thereto), after applying
clause (i), above, and (iii) the value of any non-cash benefits or any deferred
payment or benefit shall be determined by the Company’s independent auditors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code (or
any successor or successors thereto).

 

(c)                                  For purposes of determining the amount of
the Gross-Up Payment, Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal

 

6

--------------------------------------------------------------------------------


 

income taxation in the calendar year in which the Gross-Up Payment is to be made
and state and local income taxes at the highest marginal rates of taxation in
the state and locality of Executive’s residence on the date of the Executive’s
Qualifying Termination, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes.

 

(d)                                 In the event that the Excise Tax is
subsequently determined to be less than the amount taken into account hereunder
at the time of the Executive’s Qualifying Termination, the Executive shall repay
to the Company, at the time that the amount of such reduction in Excise Tax is
finally determined, the portion of the Gross-Up Payment attributable to such
reduction plus interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code (or any successor thereto) (the “Applicable
Rate”). In the event that the Excise Tax is determined to exceed the amount
taken into account hereunder at the time of such Qualifying Termination
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional Gross-Up Payment in respect of such excess (plus interest, determined
at the Applicable Rate, payable with respect to such excess) at the time that
the amount of such excess is finally determined.

 

9.                                       RIGHTS AND OBLIGATIONS PRIOR TO A
CHANGE IN CONTROL. Prior to the date which is ninety (90) days before a Change
in Control, the rights and obligations of Executive with respect to his
employment by the Company shall be determined in accordance with the policies
and procedures adopted from time to time by the Company and the provisions of
the Employment Agreement or any other written employment contract in effect
between the Company and Executive from time to time. This Agreement deals only
with certain rights and obligations of Executive during the Protection Period or
otherwise upon or subsequent to a Change in Control, and the existence of this
Agreement shall not be treated as raising any inference with respect to what
rights and obligations exist prior to the date which is ninety (90) days before
a Change in Control. Unless otherwise expressly set forth in a separate written
employment agreement between Executive and the Company, the employment of
Executive is expressly at-will, and Executive or the Company may terminate
Executive’s employment with the Company at any time and for any reason, with or
without cause, with or without notice, provided that if such termination occurs
within the Protection Period and constitutes a Qualifying Termination (as
defined in Section 5 above) the provisions of this Agreement (and not any other
agreement, including the Employment Agreement) shall govern the payment of the
Severance Payment and certain other benefits as provided herein.

 

10.                                 NON-EXCLUSIVITY OF RIGHTS. Subject to
Section 6(c) hereof, nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any benefit, bonus, incentive
or other plan or program provided by the Company or any of its affiliated
companies and for which Executive may qualify, nor shall anything herein limit
or otherwise affect such rights as Executive may have under any stock option or
other agreements with the Company or any of its affiliated companies. Except as
otherwise provided in Section 6(c) hereof, amounts which are vested benefits or
which Executive is

 

7

--------------------------------------------------------------------------------


 

otherwise entitled to receive under any plan or program of the Company or any of
its affiliated companies at or subsequent to the date of any Qualified
Termination shall be payable in accordance with such plan or program.

 

11.                                 FULL SETTLEMENT. The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counter-claim,
recoupment, defense or other claim, right or action which the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or to take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement. The Company
agrees to pay, to the full extent permitted by law, all legal fees and expenses
which Executive may reasonably incur as a result of Executive’s successful
collection efforts to receive amounts payable hereunder, or as a result of any
contest (regardless of the outcome thereof) by the Company or others of the
validity or enforceability of, or liability under, any provision of this
Agreement or any guarantee of performance thereof (including as a result of any
contest by Executive about the amount of any payment pursuant to this Section).

 

12.                                 SUCCESSORS.

 

(a)                                  This Agreement is personal to Executive,
and without the prior written consent of the Company shall not be assignable by
Executive other than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

 

(b)                                 The rights and obligations of the Company
under this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company.

 

13.                                 GOVERNING LAW. This Agreement is made and
entered into in the State of California, and the internal laws of California
shall govern its validity and interpretation in the performance by the parties
hereto of their respective duties and obligations hereunder.

 

14.                                 MODIFICATIONS. This Agreement may be amended
or modified only by an instrument in writing executed by all of the parties
hereto.

 

15.                                 DISPUTE RESOLUTION.

 

(a)                                  Any controversy or dispute between the
parties involving the construction, interpretation, application or performance
of the terms, covenants, or conditions of this Agreement or in any way arising
under this Agreement (a “Covered Dispute”) shall, on demand by either of the
parties by written notice served on the other party in the manner prescribed in
Section 16 hereof, be referenced pursuant to the procedures described in
California Code of Civil Procedure (“CCP”) Sections 638, ET seq., as they may be
amended from time to time (or such procedures as nearly the same as may be
available under the laws of California, the “Reference Procedures”), to a
retired Judge from the

 

8

--------------------------------------------------------------------------------


 

superior court of California for the County of Riverside (the “Venue County”)
for a decision.

 

(b)                                 The Reference Procedures shall be commenced
by either party by the filing in the superior court of Venue County a petition
pursuant to CCP Section 638(1) (or such procedures as nearly the same as may be
available under the laws of California, a “Petition”). Said Petition shall
designate as a referee a Judge from the list of retired superior court Judges
from the Venue County who have made themselves available for trial or settlement
of civil litigation under said Reference Procedures. If the parties hereto are
unable to agree on the designation of a particular retired superior court Judge
of the Venue County, or the designated Judge is unavailable or unable to serve
in such capacity, request shall be made in said Petition that the Presiding or
Assistant Presiding Judge of the superior court of the Venue County appoint as
referee a retired superior court Judge from the aforementioned list.

 

(c)                                  Except as hereafter agreed by the parties,
the referee shall apply the internal law of the State of California in deciding
the issues submitted hereunder. Unless formal pleadings are waived by agreement
among the parties and the referee, the moving party shall file and serve its
complaint within fifteen (15) days from the date a referee is designated as
provided herein, and the other party shall have fifteen (15) days thereafter in
which to plead to said complaint. Each of the parties reserves its respective
rights to allege and assert in such pleadings all claims, causes of action,
contentions and defenses which it may have arising out of or relating to the
general subject matter of the Covered Dispute that is being determined pursuant
to the Reference Procedures. Reasonable notice of any motions before the referee
shall be given, and all matters shall be set at the convenience of the referee.
Discovery shall be conducted as the parties agree or as allowed by the referee.
Unless waived by each of the parties, a reporter shall be present at all
proceedings before the referee.

 

(d)                                 It is the parties’ intention by this
Section 15 that all issues of fact and law and all matters of a legal and
equitable nature related to any Covered Dispute will be submitted for
determination by a referee designated as provided herein. Accordingly, the
parties hereby stipulate that a referee designated as provided herein shall have
all powers of a Judge of the superior court including, without limitation, the
power to grant equitable and interlocutory and permanent injunctive relief.

 

(e)                                  Each of the parties specifically
(i) consents to the exercise of jurisdiction over his person by a referee
designated as provided herein with respect to any and all Covered Disputes; and
(ii) consents to the personal jurisdiction of the California courts with respect
to any appeal or review of the decision of any such referee.

 

(f)                                    Each of the parties acknowledges that the
decision by a referee designated as provided herein shall be a basis for a
judgment as provided in CCP Section 644 and shall be subject to exception and
review as provided in CCP Section 645, or such procedures as nearly the same as
may be available under the laws of California.

 

9

--------------------------------------------------------------------------------


 

(g)                                 The Company shall pay all fees and costs
incurred by Executive in connection with the Reference Procedures for a Covered
Dispute other than attorneys’ fees incurred by Executive.

 

16.                                 NOTICES. Any notice or communications
required or permitted to be given to the parties hereto shall be delivered
personally or be sent by United States registered or certified mail, postage
prepaid and return receipt requested, and addressed or delivered as follows, or
at such other addresses the party addressed may have substituted by notice
pursuant to this Section:

 

To the Company:

 

To Executive:

 

 

 

Fleetwood Enterprises, Inc.

 

 

 

3125 Myers Street

 

Home Address

Riverside, California 92503-5527

 

City, State, Zip

Attn: General Counsel

 

 

 

17.                                 CAPTIONS. The captions of this Agreement are
inserted for convenience and do not constitute a part hereof.

 

18.                                 SEVERABILITY. In case any one or more of the
provisions contained in this Agreement shall for any reason be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein and there shall be deemed substituted
for such invalid, illegal or unenforceable provision such other provision as
will most nearly accomplish the intent of the parties to the extent permitted by
the applicable law. In case this Agreement, or any one or more of the provisions
hereof, shall be held to be invalid, illegal or unenforceable within any
governmental jurisdiction or subdivision thereof, this Agreement or any such
provision thereof shall not as a consequence thereof be deemed to be invalid,
illegal or unenforceable in any other governmental jurisdiction or subdivision
thereof.

 

19.                                 COUNTERPARTS. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which shall together constitute one in the same Agreement.

 

20.                                 COMPLIANCE WITH SECTION 409A.
Notwithstanding any provision of this Agreement to the contrary, if, at the time
of Executive’s termination of employment with the Company, Executive is a
“specified employee” as defined in Section 409A of the Code, and one or more of
the payments or benefits received or to be received by Executive pursuant to
this Agreement would become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A of the Code (the “Section 409A Taxes”) if provided at the time
otherwise required under this Agreement, no such payment or benefit will be
provided under this Agreement until the earliest of (a) the date which is six
(6) months after Executive’s “separation from

 

10

--------------------------------------------------------------------------------


 

service” for any reason, other than death or “disability” (as such terms are
used in Section 409A(a)(2) of the Code) or (b) the date of Executive’s death, or
such shorter period that, as determined by the Company, is sufficient to avoid
the imposition of Section 409A Taxes. The provisions of this Section 20 shall
only apply to the minimum extent required to avoid Executive’s incurrence of any
Section 409A Taxes. In addition, if any provision of this Agreement would cause
Executive to incur any penalty tax or interest under Section 409A of the Code or
any regulations or Treasury guidance promulgated thereunder, the Company
may reform such provision to maintain to the maximum extent practicable the
original intent of the applicable provision without violating the provisions of
Section 409A of the Code.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered effective as of the day and year first written above.

 

 

 

 

[Name of Executive]

 

 

 

 

FLEETWOOD ENTERPRISES, INC.,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

Title:

 

 

11

--------------------------------------------------------------------------------